UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-2059


KENNETH D. DIPPEL,

                     Plaintiff - Appellant,

              v.

SOUTH CAROLINA FARM BUREAU MUTUAL INSURANCE COMPANY,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:16-cv-01605-RBH-TER)


Submitted: March 12, 2020                                         Decided: March 13, 2020


Before KING, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth D. Dippel, Appellant Pro Se. Stephen Peterson Groves, Sr., BUTLER SNOW,
LLP, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth D. Dippel seeks to appeal the district court’s partial grant of Appellee’s

motion for summary judgment and various other nondispositive orders. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Dippel

seeks to appeal are neither final orders nor appealable interlocutory or collateral orders.

Accordingly, we grant Appellee’s motion to dismiss and dismiss Dippel’s appeal for lack

of jurisdiction. * We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




       *
           We also deny each of Dippel’s pending motions as moot.

                                             2